       Case 3:19-cv-02526-TSH Document 36 Filed 01/21/21 Page 1 of 3
                                                                         S DISTRICT
                                                                      ATE           C
                                                                     T




                                                                                                      O
                                                                S




                                                                                                       U
                                                               ED
 1




                                                                                                        RT
     DAVID N. BARRY, ESQ. (SBN 219230)                                            TED




                                                           UNIT
     THE BARRY LAW FIRM                                                      GRAN
 2




                                                                                                              R NIA
     11845 W. Olympic Blvd., Suite 1270
 3




                                                           NO
                                                                                                      n
     Los Angeles, CA 90064                                                                 S. Hixso
                                                                                   homas
                                   Dated: 1/21/2021




                                                                                                              FO
                                                                         Judge T




                                                            RT
     Telephone: 310.684.5859




                                                                                                          LI
 4                                 Granted. The Clerk               ER




                                                               H




                                                                                                      A
     Facsimile: 310.862.4539                                             N                                C
                                                                                           F
 5                                 shall close the file.                     D IS T IC T O
                                                                                   R

 6   Attorneys for Plaintiffs, BRYAN WALKER and CHERIE WALKER
 7   MARY LYNN ARENS, ESQ. (SBN 282459)
 8   NATHANIEL R. COWDEN, ESQ. (SBN 314983)
     THE ERSKINE LAW GROUP, PC
 9   1576 N. Batavia St., Suite A
10   Orange, CA 92867
     Tel: (949) 777-6032
11   Fax: (949) 916-1152
12
     Attorneys for Defendant, GENERAL MOTORS LLC
13
14                        UNITED STATES DISTRICT COURT
15                     NORTHERN DISTRICT OF CALIFORNIA
16
17   BRYAN WALKER, an individual;              Case No. 3:19-cv-02526-TSH
18   CHERIE WALKER, an individual,
                                               JOINT STIPULATION TO
19                Plaintiffs,                  DISMISS CASE WITH
            v.                                 PREJUDICE
20
21   GENERAL MOTORS, LLC, A
                                               Assigned to the Hon. Magistrate Judge
     Delaware Limited Liability Company;
22                                             Thomas S. Hixon
     and DOES 1 through 20, inclusive,
23                                             Action Filed: April 2, 2019
                  Defendants.
24                                             Trial Date: None Set

25
26         Plaintiffs Bryan Walker and Cherie Walker and Defendant General Motors,
27   LLC, by and through their respective counsel of record, hereby submit this Joint
28   Stipulation to Dismiss with Prejudice as follows:


           JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
       Case 3:19-cv-02526-TSH Document 36 Filed 01/21/21 Page 2 of 3



 1         1. WHEREAS the parties agree that the matters in dispute between Plaintiffs
 2            and Defendant have been resolved.
 3
 4         THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs
 5   and Defendant, by and through their attorneys of record, that the above-entitled
 6   matter be dismissed in its entirety with prejudice pursuant to Federal Rule of Civil

 7   Procedure 41(a)(1)(A)(ii) in accordance with the terms of the parties’ written

 8   settlement agreement.

 9
           IT IS SO STIPULATED.
10
11
12   DATED: January 20, 2021                THE BARRY LAW FIRM

13                                   By:    /s/ David N. Barry
14                                          David N. Barry
                                            Attorney for Plaintiffs,
15                                          BRYAN WALKER and CHERIE WALKER
16
17
     DATED: January 20, 2021                THE ERSKINE LAW GROUP, PC
18
                                     By:    /s/ Nathaniel R. Cowden________
19
                                            Mary Lynn Arens
20                                          Nathaniel R. Cowden
21                                          Attorney for Defendants,
                                            GENERAL MOTORS, LLC
22
23
24
25
26
27
28


           JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
       Case 3:19-cv-02526-TSH Document 36 Filed 01/21/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on January 21, 2021, I filed the foregoing document
     entitled JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE with
 3   the clerk of court using the CM/ECF system, which will send a notice of electronic
 4   filing to all counsel of record in this action.
 5                                                     /s/ David N. Barry
 6                                                     David N. Barry
                                                       Attorney for Plaintiffs,
 7                                                     BRYAN WALKER and
 8                                                     CHERIE WALKER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                               CERTIFICATE OF SERVICE
